623
                                                                   .




          OFFICE OF ‘THE ATTORNEY GENERAL             OF TEXAS
                            AUSTIN
.;Ro”ER  SELLERS
,,TORNEY  GENERAL




   Hm. T. H, l?rlnhlc,First firsietant
   state Supertitoudentof Public Imtructlon
                                                                       (




                  He rm3 in r                     0uF request of
   July 25th. tl-itlc.,




                                    . Oriffin’s        1:ett.mas

                           undes Article 2815, Sectione
                             cormon scf)ooldl8trict ha3
                             oneolfdstion. This dis-
                             33113 .whenIt voted into
                        tics, ma'ti $1.00 tnx rste. I
                        ranted tint vhen the District
          voted out of ths cmcoliGrti3n it took its
          ori@nal bo-m&3ry linen a2 or the tim it
          conz07.f?latc2,or29it alro toa;:i*r c!xiret.0
          RS of tha dcCs of the t%rceit consolidated.
          !i%hatwo bow&   agmed on the mount of bonded
          ind,obtedne%thla ~:istrl.cc  should assme. Ho
  ,       tax sic-ctfoa was hold.,
lion.T. M. Trimble :- Page 2

               "After thinking this thing through
    it occurred to me that there w33 a possibility
    that it would be necessary to hold a tax election
    In the district after it withdrew from the con-
    solidation. Please advise me if this will be
    necessary. He would ccrtslnlg hate to hold this
    election in the district, but if it is necessary
    to make the tax levy valid, of course ws could
    do it. Slncc a specific plan wao set out for
.   the bonded indebtednessI,believed that the tax
    rate was &utomatScally that which the district
    had at the time of the consolidation. Please ad-
    vise r2eat your very earliest convenienceIn
    regard to this) because if ve must hold nn
    electionwe want to do it at the earliestdate
    practicalA
               Article 2815, V, A. C.,S., reads as follows:
              "(a) Such consolidateddistricts
    may, In'the same manner provided for their con-
    soiidationbe dissolved and the dietricts in-
    cl\;dedthcr4.n restore& to tIx3I.r
                                     orifiinelstatus,
    except tliitit shall not be necessary to provide
    polling places in each district. Each such
    district when so restored shall assume and be
    liable for its prorata part of the outstanding
    financialohligation of the consolidateddis-
    trict, such prorata part to be based on the
    relationthe total assessed valuation of all
    property in the district bears to the total
    assessed valuation of property in the consoll-
    dated district, as shown by the assessmentrolls~
    of the district for the cu'rrentyear. No election
    for the dissolution of said consolidateddistricts
    shall be held until three (3) years have elapsed
    after the date of the election at which such
    districtswere consolidated.
               "(b) On the petition of twenty (20),
     or a majority of the legally qualifiedvoters
     of any oomon school district, or independent
     3ehool district, praylug for the withdrawalfrom
     a consolidateddistrkt, If three (3) Fears have
     elapsed after the date of the election at which
     slrchdiztrlcts eere conzolidatcd,,thoCounty
     J:7jreshs~llgive notice of &tiedata of such election
     bi &bllcation of the order Lr.sono newspaper pub-
     llshed In the county for tventy (20) days prior
non. T. Pf;T&ble   - PR@   3


    to the datc.on which such elections are ordered,
    or by ppoctin~a notice of much electlon in the
    district do6irirLr:
                      the 61eCtiOZ,.The Ccm-
    alsslonsrs” Ccurtishell nt its next meting can-




    for its proratn pmt of tha outscdndPn~flnc.zclal-
    obligations of ths consoltdatsddlntrict,~mch
    prorata p~!r.trt
                 to he base& on th.5ral.et;ion the
    total as~eo8cd vekmtlon of all prop,-rtgIn the   “.
    district bear8 to the total &scosr&d   Vtiuktion .~
    OS property in t!m consolidatsd~  district, @.a,
    shown by the ae6esmcnt rolls OS the dLstr1c.tfor ‘1.
    the cimmnt ye&u.” (-und.eracrorlng   elm)
               The above quatod articla provide8 that the
schooldlstricta xhen bevored Sron conso~ldetlon8hall be
restored (with certain cxoeptions au& condttiono)to thc%~r
orfg!nalstatue.
               It ia OUP apir.ionunder the faata stated
thet it 58 not mccsaary to have the tax clectloziinqulrcd
8bout to m&e the $1.00 tax Pate levy valid.
                                 Very truly yours
                               ATTOR.XE OEMGtAL OF TEXAB




                   J